Title: From Benjamin Franklin to Robert R. Livingston, 27 April 1783
From: Franklin, Benjamin
To: Livingston, Robert R.


Dear Sir,
Passy, 27 Apl. 1783.
The Count Del Verme, an Italian Nobleman of great Distinction, does me the honour to be the Bearer of this. I have not the satisfaction to be personally acquainted with this Gentleman, but am much sollicited by some of my particular Friends, to whom his Merits & Character are known, to afford him this Introduction to you.— He is, I understand, a great Traveller, and his view in going to America is merely to see the Country, & its great Men:— I pray you will shew him every Civility, & afford him that Counsel which as a Stranger he may stand in need of.—
With great Respect I am, Dear Sir, Your most obedient & most humble Sert.
B Franklin
The honble R. R. Livingston Esqr
 
Notation: Letter 27 April 1783 Dr. B. Franklin Read July 8.
